DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/US2019/035423 06/04/2019; PCT/US2019/ 035423 has PRO 62/760,522 11/13/2018.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 09/30/19 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicants group election without traverse of Group II, claims 9-22 directed to a method and species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale









in the reply filed on 01/14/22 is acknowledged. The traversal of invention is on ground of unexpected result to support unity of invention are respectfully considered but are not persuasive because the technical features are known, in fact claim 9 is obvious over prior arts. Applicants arguments regarding species election are respectfully considered but are not persuasive because these species are independent or distinct as each combination results in a structurally distinct compound that will have distinct properties. In addition, these species are not obvious variants of each other based on the current record. In accordance with species election practices, upon finding one species allowable, search will continue onto a subsequently elected species. The requirement is still deemed proper and is therefore made FINAL.
6.        Claims 1-22 are pending in this application.  Claims 1-8 are directed to the non-elected invention. Accordingly, claims 1-8 are withdrawn from further consideration by 

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.        Claims 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 9, improperly recite the Markush group in the form of “selected from the group of A, B, or C” (please See lines 9-11, 16-18), which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
           Claims 10-22 depends from the rejected claim 9.
           Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.        Claims 9-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (WO 2017/184115; hereinafter called “Lan-1”) in view of Lan (WO 2017/105507; hereinafter called “Lan-2”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
           Regarding claims 9-15, 18-19, Lan-1 discloses a method of treating a well fluid comprising combining a low dose hydrate inhibitor blend with said well fluid, wherein the well fluid is a mixture of liquid hydrocarbon and water having a water cut 30% or above (page 9, lines 9-18, page 11, line 9; read on greater than 5%), wherein the low dose inhibitor comprising: 


1= R2= C4 alkyl, R3=C2 alkyl, R4=H, R5=C12 alkyl, and X-= diethylsulfate (page 15, lines 10-18, table 2, sample 1; read on instant claim formula (2)). Lan-1 further discloses additional hydrate inhibitors added to the composition (page 13, lines 18-19). Lan-1 does not disclose the additional hydrate inhibitor of instant claimed formula (1).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
          However, Lan-2 discloses a method of treating a well fluid comprising combining a low dose hydrate inhibitor with said well fluid, wherein the well fluid is a mixture of liquid hydrocarbon and water having a water cut 30% or above (page 8, lines 20-, page 9, lines -2, page 10, line 14), wherein the low dose inhibitor comprising:



wherein R1= R2= C4H9, R3=H, R4=C11H23, R5=CH3 (example 1, table 2, LDHI 3; read on instant claim formula (1)). 

    PNG
    media_image4.png
    145
    494
    media_image4.png
    Greyscale
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lan-1 with the aforementioned teachings of Lan-2 to provide a composition comprising additional low dose inhibitor comprising:


wherein R1= R2= C4H9, R3=H, R4=C11H23, R5=CH3, in order to use such composition in inhibition of the hydrate formation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
            Regarding claim 16, Lan-1 discloses the composition comprising low dose hydrate inhibitor in an amount of 0.1% to about 10 % by volume based on water cut (page 10, lines 21-23; read on second cationic surfactant), and Lan-2 discloses the composition comprising low dose hydrate inhibitor in an amount of 0.1% to about 10 % by volume based on water cut (claim 11; read on first cationic surfactant). It has been noted that the equal amount of the both inhibitor in the blend of the prior arts fall into the instant claim inhibitor blend comprises in the range of from about 10% by weight to about 90% by weight of said first cationic surfactant, and in the range of from about 10% by weight to about 90% by weight of said second cationic surfactant, each weight percentage being based on the total weight of the inhibitor blend. 
           Regarding claims 17, 21, Lan-1 discloses the well fluid includes a fluid produced from a well or the well fluid is associated with an oil and gas well production system, e.g. the fluid may be within a vessel, or within a conduit (e.g., a conduit that may transport the fluid), or within a subterranean formation, or within a wellbore penetrating a portion of the subterranean formation, and/or within a wellhead of a wellbore, examples of conduits include, but are not limited to, pipelines, production piping, subsea tubulars, process equipment, and the like as used in industrial settings and/or as used in the production of oil and/or gas from a subterranean formation, and the like,  the conduit may in certain embodiments penetrate at least a portion of a subterranean formation, as in the case of an oil and/or gas well (page 9, lines 30-, page 10, lines -10).
            Regarding claim 22, Lan-1 discloses the low dosage hydrate inhibitor
blend is combined with the well fluid using mixing equipment (page 13, example; rocking cell read on mixing equipment).
12.        Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lan-1 in view of Lan-2 as applied to claim 9 above, and further in view of Anderson (US 2015/0076065).
             Lan-1 includes features of claim 9 above,
             Regarding claim 20, Lan-1 does not disclose the condensed water fluid.
             However, Anderson discloses a treatment of the fluid such as produced water comprises at least one of formation and condensed water with the hydrate inhibitor (para [0009]). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Lan-1 with the aforementioned teachings of Anderson to provide a fluid such as produced water comprises at least one of formation and condensed water for the combining the hydrate inhibitor for inhibition of the hydrate formation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
13.       References Panchalingam (US 2005/0081432), Parini (WO 2018/115186), and Lucente-Schultz (US 2016/0122619) were cumulative in nature to the above rejection and thus not set forth.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766